Exhibit 10.1



FIRST AMENDMENT
TO
EMPLOYEE TRANSITION AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYEE TRANSITION AGREEMENT (this “Amendment”) is made
and entered into as of October 22, 2014, by and among Enable GP, LLC (formerly
CNP OGE GP LLC), a Delaware limited liability company (“GP”), CenterPoint
Energy, Inc., a Texas corporation (“CNP”), and OGE Energy Corp, an Oklahoma
corporation (“OGE”). GP, CNP and OGE may sometimes be referred to in this
Amendment individually as a “Party” and collectively as the “Parties.”
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Transition Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Parties entered into that certain Employee Transition Agreement,
dated May 1, 2013 (the “Transition Agreement”), whereby GP, CNP and OGE set
forth their agreements with respect to employee transition, employee benefit
plans and other matters relating to employees providing services to GP and
Enable Midstream Partners, LP (formerly CenterPoint Energy Field Services LP)
pursuant to the Transitional Seconding Agreements;
WHEREAS, the Parties agreed to continue the seconding of certain OGE Seconded
Employees pursuant to the OGE Seconding Agreement, as amended; and
WHEREAS, the Parties desire to amend the Transition Agreement to reflect the
continued seconding of those OGE Seconded Employees and the terms otherwise
provided herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and in the Transition Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1.    The definitions of “Severance Cost” and “Termination Costs” in Section 1.1
of the Transition Agreement are hereby amended by deleting the current
definitions of such terms and inserting in lieu thereof the following:
“Severance Costs” means costs attributable to amounts payable under any
severance plan, including any severance plan adopted pursuant to Section 2.3,
that may be established from time to time by CNP or OGE or their respective
Subsidiaries for which any Seconded Employee may be eligible; provided, however,
that Severance Costs shall not include any charges, costs, expenses or
liabilities for settlements or curtailments of the OGE Retiree Medical Program,
the OGE Pension Plans, the CNP Pension Plans or the CNP Retiree Medical Plan
under Accounting Standards Codification 715-30 (including, but not limited to,
unamortized accumulated other comprehensive income).

1

--------------------------------------------------------------------------------

Exhibit 10.1



“Termination Costs” means all liabilities incurred in connection with or arising
out of the termination of employment (whether actual or constructive) with CNP
or OGE or any of their respective subsidiaries of any Seconded Employee,
including liabilities relating to or arising out of any claim of discrimination
or other illegality in connection with such termination but excluding the amount
of any Severance Costs; provided, however, that Termination Costs shall not
include any charges, costs, expenses or liabilities for settlements or
curtailments of the OGE Retiree Medical Program, the OGE Pension Plans, the CNP
Pension Plans or the CNP Retiree Medical Plan under Accounting Standards
Codification 715-30 (including, but not limited to, unamortized accumulated
other comprehensive income).
2.    In accordance with Section 2.1(i), the Parties hereby agree that the
Employee Transfer Date of certain OGE Seconded Employees will take place after
December 31, 2014.
3.    Section 2.3 of the Transition Agreement is hereby amended by deleting the
last sentence of Section 2.3 and inserting in lieu thereof the following:
“OGE may adopt a severance plan or plans under this Section 2.3 that provides
severance benefits to the Seconded Employees listed in Exhibit A to the First
Amendment to OGE Transitional Seconding Agreement, provided that (i) LP or its
Subsidiaries has a severance plan, program or practice for any Employees and
(ii) the severance benefits provided in the aggregate under such OGE severance
plan or plans to any such Seconded Employee upon his or her termination of
employment from OGE or its Subsidiaries do not exceed the severance benefits
then provided in the aggregate under any severance plan, program and practice of
LP, or its Subsidiaries, to an Employee of LP, or its Subsidiaries, having
similar duties to those of such Seconded Employee.”
4.    Section 2.6(a) of the Transition Agreement is hereby amended to add the
following sentence to the end thereof:
“For purposes of this Section 2.6(a), Liabilities shall exclude any charges,
costs, expenses or liabilities for settlements or curtailments of the OGE
Retiree Medical Program, the OGE Pension Plans, the CNP Pension Plans or the CNP
Retiree Medical Plan under Accounting Standards Codification 715-30 (including,
but not limited to, unamortized accumulated other comprehensive income).”
5.    The second sentence of Section 4.2(a) of the Transition Agreement is
hereby amended to read as follows:
“No assets or liabilities of the OGE Pension Plans will be transferred to LP or
its Subsidiaries; rather, all such assets shall be retained by the OGE Pension
Plans and OGE, as applicable, and OGE or its Subsidiaries shall retain, and LP
shall not be liable for, any charges, costs, expenses or liabilities for
settlements or curtailments of the OGE Pension Plans under Accounting Standards
Codification

2

--------------------------------------------------------------------------------

Exhibit 10.1



715-30 (including, but not limited to, unamortized accumulated other
comprehensive income).”
6.    The second sentence of Section 4.2(b) of the Transition Agreement is
hereby amended to read as follows:
“No assets or liabilities of the CNP Pension Plans will be transferred to LP or
its Subsidiaries; rather, all such assets shall be retained by the CNP Pension
Plans and CNP, as applicable, and CNP or its Subsidiaries shall retain, and LP
shall not be liable for, any charges, costs, expenses or liabilities for
settlements or curtailments of the CNP Pension Plans under Accounting Standards
Codification 715-30 (including, but not limited to, unamortized accumulated
other comprehensive income).”
7.    The second sentence of Section 4.5(a) of the Transition Agreement is
hereby amended to read as follows:
“Except as provided below, the CNP Retiree Medical Plan is an unfunded
obligation of CNP and, from and after the Closing Date, CNP will retain all
Liabilities arising out of or relating to the CNP Retiree Medical Plan with
respect to Transferred Employees who become entitled to benefits under the terms
of the CNP Retiree Medical Plan, including, but not limited to, any charges,
costs, expenses or liabilities for settlements or curtailments of the CNP
Retiree Medical Plan under Accounting Standards Codification 715-30 (including,
but not limited to, unamortized accumulated other comprehensive income).”
9.    The second sentence of Section 4.5(b) of the Transition Agreement is
hereby amended to read as follows:
“The OGE Retiree Medical Program and the OGE Retiree Life Insurance Program are
both unfunded obligations of OGE and, from and after the Closing Date, OGE will
retain all Liabilities arising out of or relating to such programs with respect
to Transferred Employees who become entitled to benefits under the terms of such
programs, including, but not limited to, any charges, costs, expenses or
liabilities for settlements or curtailments of such programs under Accounting
Standards Codification 715-30 (including, but not limited to, unamortized
accumulated other comprehensive income).”
10.    The Transition Agreement, as amended herein, is ratified and confirmed.
11.    All other terms and conditions of the Transition Agreement remain
unchanged and in full force and effect.
12.    This Amendment may be executed in counterparts (including by facsimile or
other electronic transmission), all of which together shall constitute an
agreement binding on all the Parties, notwithstanding that all such Parties are
not signatories to the original or the same counterpart. Each Party shall become
bound by this Amendment immediately upon affixing its signature hereto.

3

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the undersigned has duly executed this Amendment as of the
date first above written.
 
CENTERPOINT ENERGY, INC.
 
 
 
By:
/s/ Scott M. Prochazka
 
 
Name:    Scott M. Prochazka


 
 
Title:    President and Chief Executive Officer


 
 
 
 
 
 
 
OGE ENERGY CORP.
 
 
 
By:
/s/ Sean Trauschke
 
 
Name:    Sean Trauschke
 
 
Title:    President
 
 
 
 
 
 
 
ENABLE GP LLC
 
 
 
By:
/s/ Lynn L. Bourdon III
 
 
Name:    Lynn L. Bourdon III
 
 
Title:    President and Chief Executive Officer

 
 
 

















































[Signature Page to First Amendment to Employee Transition Agreement]

4